DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,128,170. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 7 only differs from patented claim 7 by changing “transistor” to “current source”.  The claimed current source is disclosed in the specification as a transistor, this makes the pending language (current source) the genus that includes the species (transistor) already claimed.  There is no indication in the pending claims that the current source is intended to exclude the already patented transistor.  Claim 8 recites the portions of patented claim 1 that have been omitted from claim 7.
Patented claim 1 would anticipate claim 7 or claim 8 (which is read to include all of the limitation of claim 7).
Claims 15 and 18-19 repeat the limitations of patented claim 15.  Pending claim 15 recites fewer limitations than patented claim 15.  Claims 18-19 recite the portions of patented claim 15 that have been omitted from claim 14.  Patented claim 15 would anticipate the limitations of any of pending claims 15, 18 and 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0212469).
With respect to claim 1, Liu discloses a method of wireless transmitting power (fig 4; par 31-39), comprising: 
causing at least one power transmission circuit (not shown in the figure; discussed in par 31) to transmit, to a master wireless power reception circuit (bottom half, including 11), a portion of power it is capable of transmitting; 
adjusting operation of at least one slave wireless power reception unit until a balance point is reached (OVP1 signal regulates VRCT2), where a first rectified voltage produced by the master wireless power reception circuit (VRCT1) and a second rectified voltage produced by the at least one slave wireless power reception (VRCT2) unit are equal (obvious, see note A, below); 

causing the at least one power transmission circuit to transmit additional power to the at least one slave wireless power reception unit (obvious; see note B, below), with a result being that the first rectified voltage and the second rectified voltage are unequal; and 
after causing the at least one power transmission circuit to transmit additional power to the at least one slave wireless power reception unit, adjusting operation of the at least one slave wireless power reception unit (via OVP1) until the first rectified voltage and the second rectified voltage are again equal (see note C, below)
Liu discloses a wireless power transmission system with one transmitter and two receivers (a master at the bottom, a slave at the top of fig 4).  Both receivers include overvoltage protection mechanisms that operate switches to detune the receivers via switches (SW11, SW21) in response to measured rectified voltages (par 36).
Note A: Liu discloses both receivers have the same type of overvoltage protection, but does not expressly disclose that the maximum voltage potentials are the same.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the two overvoltage thresholds to be equal.  The overvoltage threshold is a result effective variable.  MPEP §2144.05.  The skilled artisan would have understood the effect that different overvoltage thresholds have on the receivers.  
Alternatively, there are only three options for the thresholds (they are same, the master threshold is higher, the master threshold is lower).  Through the “obvious to try” rationale, it would have been obvious to the skilled artisan to select from a finite number of identified, proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).
Note B: the claim recites “causing” but does not indicate any active control.  There are many factors that could obviously result in the transmitter sending additional power.  For example, moving the transmitter closer would result in more power being received (and interpreted as more being transmitted).  The removal of any foreign objects would result in more power being received (and interpreted as more being transmitter).  Liu also discloses variable impedance components (211, SW21) in the slave that would change its coupling with the master to result in additional power being transferred.
“causing” is a passive term that does not explicitly import, into the claim, any active functionality.
Note C: Any of the many obvious scenarios that would cause VRCT2 to increase beyond the overvoltage threshold would cause the system to send OVP1 to decouple the slave receiver from the master.  OVP1 will be removed when the second rectified voltage falls below the overvoltage threshold.  As the two overvoltage thresholds are equal (see note A), the two rectified voltages will again be equal once the slave’s overvoltage event has been remedied/fixed. 
With respect to claim 2, Liu discloses connecting a dummy load (either CVR or C23; par 39) to the at least one slave wireless power reception unit prior to causing the at least one power transmission circuit to transmit the additional power to the at least one slave wireless power reception unit.  Liu discloses that the variable impedance (CVR) can include a switch (par 39).  Either CVR or C23 have impedance (thereby making them a “dummy load”) and can be switched into the receiver when needed.  This includes “prior to” having the transmitter transmit the additional power.  The claim does not require that the connecting the dummy load causing the additional power to be transmitted.  The claim only broadly recites the chronological order of two unconnected events.
With respect to claim 3, Liu discloses disconnecting the dummy load (C23; par 36) from the at least one slave wireless power reception unit once the first rectified voltage and the second rectified voltage are again equal.  For the purpose of the art rejection of claim 3, the dummy load is interpreted as only capacitor C23.  This capacitor is part of the overvoltage protection device.  It is turned off when the overvoltage protection event is over, which occurs “once” the two rectified voltages are equal (because they obviously have the same overvoltage threshold).
With respect to claim 5, as discussed above in the art rejection of claim 1, Liu teaches the obviousness of having the two rectified voltages being equal, something causing the transmitter to send further additional power to the slave, and then the overvoltage protection mechanisms correcting the received voltages to make them “once again” equal.   Claim 5 recites a second occurrence of the method of claim 1.  Claim 1’s voltages equal, then not, then equal again can obviously occur multiple times. 
With respect to claim 6, Liu discloses wherein adjusting the operation of the at least one slave wireless power reception unit until the first rectified voltage and the second rectified voltage are once again equal comprises: 
adjusting operation of the at least one slave wireless power reception unit if the second rectified voltage is greater than the first rectified voltage and the first rectified voltage is greater than an output voltage (par 32, 36); and 
adjusting operation of the at least one slave wireless power reception unit if the first rectified voltage is greater than the second rectified voltage and the second rectified voltage is greater than the output voltage (par 32, 36).  
The Examiner notes that Liu combines the two rectified voltages (par 32). This obviously means that the two rectified voltages are summed, which would require than Vout is always greater than any of the first/second rectified voltages.  Therefore, the “if” condition of claim 6 is never triggered by Liu.  Liu, therefore, is not required to teach the resulting functionality.
	Should the “if” language be amended, the Examiner notes that Liu discloses that the slave receiver adjusts its operation (by operating SW21) during an overvoltage event.  This occurs when the second rectified voltage is greater than the overvoltage threshold.  If there is no overvoltage in the master receiver, then the second rectified voltage (experiencing an overvoltage) will be greater than the first.  Or if the master slave is experiencing a greater overvoltage, then the first rectified voltage will be greater than the second.
	With respect to claim 15, Liu discloses the method, as discussed above in the art rejections of claim 1.  Claim 15, like claim 6, recites “if” conditions that aren’t triggered by Liu.  Therefore, Liu is not required to teach the resulting actions. 
Claim 15 recites fewer limitations than claim 1.  Obvious for the same reasons. 
Repeated use of “if” sets forth a hypothetical that may not be triggered by the cited references.  If the combination does not teach the “if” event, then it is not required to disclose the consequential actions.  The Examiner notes that the Liu output voltage is always greater than the second rectified voltage (because the two rectified voltages are combined in par 32).
With respect to claims 18-19, the “if” conditions do not occur in Liu (see art rejection of claim 6).  Therefore, Liu is not required to disclose the resulting actions. 
Claims 1-3, 5-6, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0212469) in view of Sone (US 10,079,514).
This alternative rejection is presented should it be argued that Liu’s overvoltage protection would not force the two rectified voltages to be equal.  
Liu discloses the recited limitations, as discussed above, but does not expressly disclose forcing the two rectified voltages to be equal (claims 1 and 15).  Sone discloses a method of wireless transmitting power (fig 2 or 3; col. 9-17), comprising adjusting operation of one receiver by having it change its impedance to cause more/less power to be received (fig 2, 3).  The impedance is changed to regulate Vout to a specific value.  
When combined, both of Liu’s receivers will have the Sone output voltage feedback.  They will both adjust their operation to seek to have their rectified voltages be at the same value, thereby being “equal”.  If anything is changed (including within the transmitter) to cause the transmitter to send more power to the slave receiver, the combination’s feedback loop will cause the slave receiver to adjust its input impedance to receive less power.  Once the target rectified voltage is reached, the impedance correction will be undone, and the two rectified voltages will once again be equal. 
Liu and Sone are analogous because they are from the same field of endeavor, namely wireless power receivers with rectified output voltage control.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to regulate the Liu rectified voltage, as taught by Sone.  The motivation for doing so would have been to protect the receivers.  Liu discloses overvoltage protection, so the reference is clearly concerned about the unwanted effects of high voltages.  Sone’s voltage feedback would improve on Liu by preventing the voltage from rising to/above the overvoltage threshold in the first place.  The skilled artisan would have been motivated to prevent overvoltages from happening (Sone) without having to wait from them to occur first (Liu).
Allowable Subject Matter
Claims 4, 9-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 16-17: The prior art does not teach or suggest the method of claims 3/15, further comprising the slave receiver requesting additional power from the transmitter, as recited in claims 4 and 16.  Claim 17 depends from claim 16.
Regarding claims 9-14: the prior art does not teach the recited limitations.  Independent claim 7 would be allowable if an acceptable terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836